Citation Nr: 1741759	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral cervical metastasis, as a result of exposure to herbicide agents. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to June 1963.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The Veteran in this case seeks entitlement to service connection for bilateral cervical metastasis (tongue cancer), as a result of his exposure to herbicide agents.  Specifically, the Veteran describes a history of exposure to herbicide agents during his service due to breathing in contaminated dust that was kicked up by rotor blades of helicopters and choppers at the Da Nang air base in Vietnam.  The Board notes, as reflected in the Veteran's military personnel records, the Veteran had in-country service in the Republic of Vietnam from January 17, 1963 to June 9, 1963, and accordingly, VA concedes exposure to herbicide agents.

Here, although the Veteran's tongue cancer is not among the diseases provided presumptive service connection, in April 2017, the Board remanded this issue to obtain an opinion as to direct service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation).

In the April 2017 remand, the Board requested an opinion as to whether the Veteran's bilateral cervical metastasis is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  The examiner was requested to address the Veteran's in-service exposure to herbicide agents.  In doing so, the examiner was instructed that the rationale may not rely solely on the fact that squamous cell carcinoma (SCC) of the tongue is not presumptively associated with exposure of Agent Orange. 

In June 2017, the Veteran was afforded a VA examination.  The VA examiner noted that the review of the medical record shows that the Veteran has been diagnosed with SCC, and that the review of the literature has not shown conclusively that SCC is a presumptive disease related to Agent Orange.  The VA examiner also noted that the Veteran's documented history of smoking for more than 50 years "could just as easily" be the contributing source of his SCC.  Ultimately, the VA examiner concluded that the Veteran's condition was not at least as likely as not related to his military service.  

The Board notes that because the VA examiner stated in his rationale that SCC is not a presumptive disease related to Agent Orange, the Board cannot ascertain, without resorting to speculation, whether the VA examiner formulated his opinion relying on the fact that SCC is not presumptively associated with Agent Orange (as instructed not to do in the Board's April 2017 remand).  Without an adequate rationale, the Board cannot ascertain how much probative value, if any, to give to the proposed medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304  (2008) (most of the probative value of a medical opinion comes from its reasoning).

Additionally, the VA examiner's opinion that the Veteran's smoking "could just as easily" be the contributing source of his SCC is speculative in nature and not supported by a rationale.  See e.g. Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); see also Bloom v. West, 12 Vet.App. 185, 187 (1999) (use of term "could," without other rationale or supporting data, is speculative).   Thus, this opinion is also based on an inadequate rationale.

Based on the foregoing, the Board finds an addendum clarifying opinion is necessary to address whether the Veteran's current disability is at least as likely as not related to his military service, to include his exposure to herbicide agents.  In doing so, the VA examiner must clarify the basis of his opinion, and cannot rely on the fact that SCC is not presumptively associated with Agent Orange.  The examiner must provide an opinion that addresses the Veteran's in-service exposure to herbicide agents.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an addendum opinion from the April 2017 VA examiner or from another health care professional if that examiner is not available. 

The examiner should respond to the following, after reviewing and considering all the Veteran's pertinent lay and medical evidence:

(a) Whether it is at least as likely as not that the Veteran's bilateral cervical metastasis is at least as likely as not (probability of at least 50 percent) related to the Veteran's military service, to include his in-service exposure to herbicide agents.

The VA has conceded that the Veteran was exposed to herbicide agents during service.  Thus, the examiner's opinion should address the Veteran's in-service exposure to herbicide agents, and to fully explain the impact, if any, of such exposure.  

The examiner must provide a complete rationale for all opinions expressed.  Thus, in formulating the opinion, the VA examiner may not rely on the fact that SCC of the tongue is not presumptively associated with Agent Orange and must discuss whether the Veteran's exposure to herbicide agents is related to his current diagnosis.

If the examiner cannot provide the requested opinion, without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  A rationale that uses language such as "could" or "may well be" is considered speculative in nature. 

2.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




